Case 3:19-mj-01943-SCC Document 1-1 Filed 09/30/19 Page 1of3

Affidavit In Support of Criminal Complaint and Arrest Warrant
I Jason D. Grende, being duly sworm, hereby depose and state as follows:
Tam a Special Agent (SA) of the Federal Bureau of Investigation and am currently
assigned to the Kalispell Resident Agency in Kalispell, Montana. J have been
employed as a SA since October 2002. Since that time, I have been assigned as a
Case Agent on a variety of federal criminal investigations, and have obtained and
executed federal search and arrest warrants on numerous occasions. The
statements in this affidavit are based on my personal investigation, training and
experience, and information obtained by other agents, law enforcement officers,
and witnesses. This affidavit is submitted in support of criminal complaint.
charging JEFFREY BRIAN HUNTER (Hunter) with unlawful flight to avoid
prosecution in violation of 18 U.S.C. § 1073. Because this affidavit is submitted
for the limited purpose of securing an arrest warrant, I have not included every fact
known to me concerning this investigation. |
On August 22, 2019, Hunter was formally charged in Flathead County District
Court, Kalispell, Montana with the crime of Custodial Interference, a felony, in
violation of Montana law, namely: Mont Code Ann. 45-5-304(2), punishable by a
maximum term in the Montana State Prison of ten years. The charge stems from

the following incident:

 
Case 3:19-mj-01943-SCC Document 1-1 Filed 09/30/19 Page 2 of 3

On Sune 19, 2019, Nick Bigoness (Nick) contacted the Flathead Couaty Sheriff's
Office (FCSO) to report his daughter, Robyn Bigoness (Robyn) has not had contact
with ber three children for several months. Nick is the personal representative for
Robyn because she is hearing inmpaired.

According to FCSO investigative reports, Robyn has a parenting plan with Hunter
that was issued in Flathead County District Court. The most recent plan states the
children will reside with Hunter during the school year. The children will then
reside with Marlys Bigoness (maternal aunt) during the summer break and Robyn
can freely see her children during that time. The children were supposed to be
transported te Montana for their summer break, but Hunter ignored the parenting
plan. Since Robyn had not heard from her children or Hunter, she requested law
enforcement in Astoria, Oregon perform a welfare check upon Hunter’s last known.
address to check on the children, however, no one was living at the home.
According Bonnie Hunter’s Facebook page it appears that Hunter has moved the
children along with Bonnie, Hunter’s wife, to Rincon, Puerto Rico. Nick believes
Bonnie may have a family connection to someone in Puerto Rico. Bonnie has
posted several pictures of the children in what appears to be somewhere in Puerto
Rico to include one picture of Child 1 with the caption, “So proud of [Child 1] she

is headed to Job Corp for the nursing program.” Nick contacted the Job Corp in

2

 
Case 3:19-mj-01943-SCC Document 1-1 Filed 09/30/19 Page 3 of 3

Aguadilla, Puerto Rico and spoke to Child 1 on the telephone. Child 1 did not
know the address of the home where they were living, but verified it was in Rincon,
Puerto Rico. Nick is concerned for the safety of the children since Bonnie has
State warrants for her arrest issued from both Florida and Montana. Child 1 also
told Nick that Hunter is aware of the State of Montana warrant for his arrest.

7. Based on the foregoing, Affiant submits that there is probable cause to believe
Jeffrey Brian Hunter did knowingly move or travel in interstate or foreign

commerce with the intent to avoid prosecution, in violation of 18 U.S.C. § 1073(1).

J GY D. Grende, Special Agent

Federal Bureau of Investigation

SUBCRIBED TO AND SWORN BEFORE ME this 24 day of September, 2019.

Ket Qeen le Seb

Hon. Kathleen L. DeSoto
United States Magistrate Judge:
Missoula, Montana

 
